DETAILED ACTION 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 4, 2022 has been entered.
Applicants' arguments, filed August 24, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10-14, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Charmot (WO 2005/027862 – provided via IDS dated 4/4/2019).
Charmot teaches a composition comprising water and a copolymer comprising N-vinylpyrrolidone (VPL), vinyl phosphonic acid (VPA), 2-hydroxyethylacrylate (HEA) and mixtures thereof (Claim 1). In exemplary formulations, VPL is used at 20-100% of the polymer and HEA is used at  20-100% (Table 1). The polymer is contained in the composition at 2 g/l (p.18, lines 18-19). The composition also contains Pluronic® (surfactant) and is used to wash the oral cavity (i.e. mouthwash).  The copolymer has molecular weight of about 80k (p.16, lines 18-19). The composition may include fluoride as an additive (p.11, lines 15-17). 
It would have been prima facie obvious to one of ordinary skill in the art formulating the composition of Charmot to choose from among the suitable components and predictably form a composition comprising a copolymer and an oral carrier. Where the prior art ranges overlap with the instantly recited ranges, the instantly recited ranges are rendered prima facie obvious under MPEP 2144.05(I).

Claims 1, 3, 10-14, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Charmot (WO 2005/027862 – provided via IDS dated 4/4/2019) in view of Stancu (Synthesis of methacryloyloxyethyl phosphate copolymers and in vitro calcification capacity, Biomaterials, 25 (2004) 205–213).
Charmot is discussed above. Charmot teaches a variety of copolymers useful in aqueous formulations including copolymers of vinyl pyrrolidone and vinyl phosphonic acid (Table 1). Other suitable monomers include methacrylates (e.g. Table 1).  
Stancu teaches methacryloyloxyethyl phosphate (MOEP)-vinylpyrrolidone(VP) copolymers with varying degrees MOEP and VP (p.207). These polymers were demonstrated to improve calcification in bone repair (pp.209-212). 
Given that Charmot teaches inclusion of copolymers comprising VP, phosphonic acids, and methacrylates, it would have been prima facie obvious to include other known polymers having these monomers such as taught by Charmot. Based on the teachings of Charmot, there is a reasonable expectation that the MOEP-VP of Stancu will supply calcium, necessary for bone and tooth repair, to the oral cavity. 

Claims 1, 10-17 and 19-21 stand rejected under 35 U.S.C. 103 as being unpatentable over Charmot (WO 2005/027862 – provided via IDS dated 4/4/2019) in view of Scott (U.S. 2006/0171907 – provided via IDS dated 12/12/2017).
Charmot is discussed above, but does not teach the addition of menthol. 
Scott teaches an oral care composition which comprises menthol as a flavoring agent [0083], thymol as a flavor oil and antimicrobial [0070], and fluoride as an anticaries agent [0051 and 0054]. 
It would have been prima facie obvious to one of ordinary skill in the art formulating the composition of Charmot to include menthol or thymol in order to provide flavor as taught by Scott. 


Obviousness Remarks 
Applicants argue that Charmot fails to teach or suggest copolymers comprising n-vinyl pyrrolidone (VP) and the select phosphorous or phosphonate group containing anionic monomer of the present invention. Applicants argue that Scott does not teach the monomers of R1, so it does not cure the deficiencies of Charmot. As such, Applicants submit the pending obviousness rejections should be withdrawn. 
Examiner disagrees. Under the broadest reasonable interpretation of the instant claims, Claim 1 requires only a copolymer comprising (A) VP and an R1 monomer or (B) VP, a phosphate or phosphonate functional group, and an R2 monomer. As such, Applicants arguments apply only to instant claim 3. Claim 3 is hereby rejected over Charmot and Stancu. Stancu teaches that copolymers of MOEP-VP are known in the art as providing calcium. A skilled artisan formulating the oral care product of Charmot would have found it prima facie obvious to include a known copolymer having VP with methacrylate and phosphate given both are taught for inclusion by Charmot. Accordingly, Applicants argument is unpersuasive and the obviousness rejections are maintained. 


Conclusion
No claims are allowed.  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612